DETAILED ACTION
Status of the Claims
This application is in condition for allowance except for the presence of claim 18-23 directed to merchant system generating authentication request, classified in H04L 2463/102 and claim 24-26, drawn to transaction service provider system identifying issuer based on account data, classified in H04M 15/755. Claims 18–26 were non-elected without traverse on 02/08/2021 and are not eligible for rejoinder. Accordingly, claim 18-26 been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for aggregated authentication in an online, open loop payment network comprising an issuer authentication system, a merchant system, a client device, and a transaction service provider system, comprising: receiving, by the issuer authentication system from the merchant system, a single authentication request message configured to authenticate a user of a portable financial device once for a plurality of transactions between the user and a plurality of merchants, the single authentication request message comprising (i) an aggregation identifier in one or more fields of the single authentication request message to identify the single authentication request message as an aggregated authentication request message, (ii) a plurality of merchant identifiers, and (iii) transaction data for each transaction of the plurality of transactions; in response to receiving the single authentication request message, authenticating, by the issuer authentication system, the user by verifying an identity of the user; detecting, by the issuer authentication system, the aggregation identifier in the single authentication request message; in response to detecting the aggregation identifier, generating, by the issuer authentication system, a single authentication response message comprising a plurality of authentication codes, each authentication code of the plurality of authentication codes corresponding to a merchant of the plurality of merchants and a transaction of the plurality of transactions; and causing, by the issuer authentication system transmitting the single authentication response message comprising the plurality of authentication codes to the merchant system, the merchant system to separately process each transaction of the plurality of transactions by: corresponding each authentication code of the plurality of authentication codes with a transaction of the plurality of transactions; and for each transaction of the plurality of transactions, generating a separate authorization request message to a transaction processing system to request a transfer of payment from an account of the user to an account of a merchant of the plurality of merchants, wherein the separate authorization request message comprises authentication data based on a corresponding authentication code of the plurality of authentication codes to indicate that each transaction was authenticated by the issuer authentication system.
The closest prior art of US 20190108515 A1 (“Lakka”) discloses a method that a merchant sending a single transaction for authentication, receiving authentication code back, sending the transaction with the authentication code for authorization. In addition, prior art US 20190066099 A1 (“Kurian”) discloses a method to generate a transaction dataset that comprising a plurality of transactions and send the transaction dataset for process. 
However, the combination of the prior art neither singly nor in combination does not disclose authenticating a plurality of transactions at once, receiving authentication codes for each of the transaction, corresponding authentication codes to each of the transactions and sending separate authorization request in view of the specific combinations of the recited steps and functions in the claims. Lakka discloses the same flow of process as the presented claims, but Lakka only process one transaction. Kurian discloses processing a plurality of transactions in a single request. However, it is not obvious to modify Lakka with Kurian to batch authenticate transactions, corresponding each transaction with an authorization code and sending separate authorization requests.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685